Wells, J.
In the opinion of a majority of the court, there is no substantial point of difference by which to distinguish this case from Hurley v. Brown, 98 Mass. 545. In that the writing disclosed an agreement for the sale of “ a house and lot of land situated on Amity Street.” There being several such, paroi evidence was admitted to show that there was one only which the defendant had any right to convey, and that the parties had been in treaty for the sale and purchase of it. The court held that the subject matter of the contract might thus be identified; and when so ascertained the writing might be construed to apply to it; and was thus made sufficiently definite and certain for specific enforcement in equity.
In that case, the location of the property in Lynn appeared from the writing. In the present case, the writing bears date at Boston; which might indicate that the property was in Boston. But that is an inference of fact, not conclusive. If it appeared that there was no Church Street in Boston, or that the defendant had no house there, but did own one upon Church Street *415in Somerville, the identification of that as the subject of the negotiation and agreement might be effected by paroi evidence upon the sapie principle and by the same rule as was applied in Hurley v. Brown. It is not a question of the sufficiency of the writing under the statute of frauds, so much as it is of the right to resort to paroi evidence in aid of the writing, where an ambiguity exists in respect to the property intended to be sold, or to which the contract relates. The most specific and precise description of the property intended requires some paroi proof to complete its identification. A more general description requires more. When all the circumstances of possession, ownership, situation of the parties, and of their relation to each other and to the property, as they were when the negotiations took place and the writing was made, are disclosed, if the meaning and application of the writing, read in the light of those circumstances, are certain and plain, the parties will be bound by it as a sufficient written contract or memorandum of their agreement. That paroi evidence is competent to furnish these means of interpreting and applying written agreements is settled by the uniform current of authorities. Baker v. Hathaway, 5 Allen, 103. Farwell v. Mather, 10 Allen, 322. Putnam v. Bond, 100 Mass. 58. Stoops v. Smith, 100 Mass. 63, and cases there cited. 1 Greenl. Ev. §§ 286, 288.
The case finds that “ evidence was offered by the plaintiff of the identity of this property, and that the bargain was made between the parties on the premises.” No question is made of the sufficiency of this evidence for the purpose, if it was competent so to connect the writing with its subject matter. The objection is that as the writing does not of itself describe the subject of the sale with any degree of certainty, it is therefore Insufficient as a memorandum under the statute of frauds; and that paroi evidence cannot be resorted to in order to identify the property and relieve the ambiguity.
We think the writing is sufficient to satisfy the statute of frauds; and if, when the facts were shown, the ambiguity disappeared, it was capable of being enforced as a contract.

Exceptions overruled.